Opinions of the United
2002 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


7-3-2002

Pinker v. Roche Holdings Ltd
Precedential or Non-Precedential: Non-Precedential

Docket No. 00-4318




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2002

Recommended Citation
"Pinker v. Roche Holdings Ltd" (2002). 2002 Decisions. Paper 377.
http://digitalcommons.law.villanova.edu/thirdcircuit_2002/377


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2002 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                IN THE UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                             Nos. 00-4318 and 01-1562
                                 _______________

                        HAROLD PINKER, individually and
                        on behalf of all others similarly situtated

                                              v.

                             ROCHE HOLDINGS LTD.

                           Harold Pinker, Appellant
                 _______________________________________

                  On Appeal From the United States District Court
                             For the District of New Jersey
                             (D.C. Civ. No. 99-cv-05627)
                District Judge: Honorable John W. Bissell, Chief Judge
                _________________________________________

                              Argued: November 7, 2001

              Before: BECKER, Chief Judge, McKEE, and RENDELL,
                                Circuit Judges.

                            (Opinion Filed May 30, 2002)

                           ________________________

                          ORDER AMENDING OPINION
                         ____________________________

The slip opinion in the above case filed May 30, 2002 is amended as follows:

1. On page 9, third line from the bottom, change the word “decisions” to “opinions.”
                      BY THE COURT:




                      /s/ Edward R. Becker_____________________
                      Chief Judge

DATED: July 3, 2002